DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The specification uses different reference numerals for the same part, as well as uses the same reference numeral for different parts. For example, page 20 of the specification recites “front cartridge abutment member 74” and “front cartridge abutment member 71”. Page 20 also recites “piercing cannula 71” as well as “piercing cannula 70” and “housing 70”.  The applicant should check the specification to ensure that only one reference numeral is used per part. No drawing objections are currently being given however the applicant should make sure the reference numerals used in the drawings match those in the specification.
Appropriate correction is required.

Claim Objections
Claims 8-11, and 13-15 are objected to because of the following informalities:  
As to claim 8, the examiner recommends amending line 1 to read “…the method further including [[the]] steps” as the steps introduced in claim 8 were not previously recited.  
Claim 13 recites “the initialization pushing force” in lines 22-23 and in line 31. This is inconsistent with line 15 which only introduces “a pushing force”. The applicant should amend the claim to be more consistent, either by amending line 15 to read “an initialization pushing force” or by amending lines 22-23 and line 31 to read “the 
As to claim 15, applicant should delete the word “the” in the phrase “and the to receive the dosing unit” in line 4.
Claims 9-11 and 14-15 are objected to as they depend from an objected-to claim.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the drug cartridge outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 additionally refers to “the drug cartridge outlet” in lines 1-2, 3, and “drug cartridge outlet” in line 4, which currently lack antecedent basis but may or may not need correction depending on how the applicant amends claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklaus et al. (US 2014/0364808 A1, hereafter 'Niklaus').
As to claim 1, Niklaus discloses a method for initializing an ambulatory infusion system (see Figs. 2-4), including the steps of: providing a liquid drug cartridge (10), the liquid drug cartridge including a 
The examiner recommends amending claim 1 to be more specific as to how the initialization force member provides the initialization pushing force but then afterwards, as a result of the connection between the rear end of the initialization force member and an abutment member being lost, the initialization force member no longer exerts any force whatsoever on the cartridge piston, perhaps by including language from page 25 of the instant specification.

As to claim 2, Niklaus discloses the method according to claim 1 as described above, and further teaches providing an abutment member (brace member 36), wherein the initialization pushing force is exerted by the initialization force member acting between the cartridge piston and the abutment member (see Figs. 2a-4, para 0037).
As to claim 4, Niklaus discloses the method according to claim 2 as described above, and further teaches wherein the initialization force member includes a compression spring (“spring element 32 in the form of a helical compression spring 33”; see para 0037, Figs. 2a-4).
As to claim 5, Niklaus discloses the method according to claim 2 as described above, and further teaches wherein the initialization force member is permanently coupled to the abutment member (see para 0039 and Figs. 2-8; the spring is locked between 36 and 37 in the different embodiments of assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklaus in view of Whitehouse et al. (US 4,437,859, hereafter ‘Whitehouse’).
As to claim 3, Niklaus teaches the method according to claim 2 as described above, but is silent to wherein the initialization force member includes a rigid pusher.
	Whitehouse teaches an initialization force member (102, 103; see Fig. 14, lines 49-56 col. 6).
.

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklaus in view of Georgi (US 4,137,913).
As to claim 12, Niklaus discloses the method according to claim 1 as described above. Niklaus further teaches an actuation unit 68 that controls operation of the dosing piston (see para 0047, 0048), but does not expressly recite that the actuation unit 68 is an electric pump drive and is thus silent to the steps of operatively coupling the electric pump drive with the dosing piston and carrying out step (b) by activating the electric pump drive.
	Georgi discloses providing an electric pump drive (see Fig. 1 showing electrical control subsystem 13 connected to drive system 12), operatively coupling the electric pump drive with a dosing piston (piston rod 10c) (see Fig. 1, abstract, para beginning line 39 col. 7).
It would have been obvious to one having ordinary skill in the art to modify Niklaus in view of Georgi such that the actuation unit 68 of Niklaus is in the form of an electric pump drive and to perform the steps of operatively coupling the electric pump drive with the dosing piston and carrying out step (b) by activating the electric pump drive. One would have been motivated to do so as Georgi teaches an electric pump drive as an effective type of actuation unit for reciprocating a piston rod within a dosing unit (see Fig. 1, abstract, para beginning line 39 col. 7 of Georgi).

As to claim 13, Niklaus discloses an ambulatory infusion system (see Figs. 2-4), including: a liquid drug cartridge (10), the liquid drug cartridge including a cartridge body (outer barrel of 10) and a cartridge piston (12; see Figs. 3a, 3b, para 0010), the cartridge piston being arranged inside the cartridge body in a sealing and displaceable manner (12; see Figs. 3a, 3b, para 0010); a dosing unit (60), the dosing unit including a metering pump unit (61) with a dosing cylinder (62) and a dosing piston (64), the dosing piston being arranged inside the dosing cylinder in a sealing and displaceable manner (see Figs. 3a, 3b, para 0047), the dosing unit further including a valve unit (65) with a filling b only); an abutment member (36), an actuation unit 68 in operative coupling with the dosing piston (Figs. 3a, 3b, para 0047); wherein the dosing unit, the initialization force member and the abutment member are arranged such that, by coupling the cartridge piston with the abutment member via the initialization force member, the initialization pushing force is exerted by the initialization force member acting between the cartridge piston and the abutment member, thereby displacing the cartridge piston inside the cartridge body in a cartridge piston advancement direction by an initialization distance (see para 0020, 0046, 0048; the examiner understands the wording of an “overpressure” caused by the spring 32 within volume 11 to mean that the spring 32 would cause at least some displacement of the piston 12 at least when the valve 65 is actuated such that pump cylinder is fluidically connected to the cartridge 10); wherein the actuation element displaces the dosing piston, thereby sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston inside the cartridge body in the cartridge piston advancement direction without the initialization pushing force being exerted  (see para 0046-0048; under Hooke’s law which states that spring force F = -kx wherein k is the spring constant and x is amount of extension, the “initialization pushing force” would only be present during a first cycle of the dosing unit, and thus the displacement of the dosing piston in subsequent cycles would be sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston PRFIMINARY AMENDNMNT#16455802of8Attorney Docket No 007304-000116inside the cartridge body in the cartridge piston advancement direction while a different force, other than the initialization pushing force, is exerted).
Niklaus does not expressly recite that the actuation unit 68 is an electric pump drive and is silent to a control unit in operative coupling with the pump drive wherein the control unit is configured to activate the pump drive to displace the dosing piston, thereby sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston inside the cartridge body in the cartridge piston advancement direction.

It would have been obvious to one having ordinary skill in the art to modify Niklaus in view of Georgi such that the actuation unit 68 of Niklaus is in the form of an electric pump drive and to further include a control unit in operative coupling with the pump drive wherein the control unit is configured to activate the pump drive to displace the dosing piston, thereby sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston inside the cartridge body in the cartridge piston advancement direction without the initialization pushing force being exerted. One would have been motivated to do so as Georgi teaches an electric pump drive coupled to a control unit as an effective type of actuation unit for reciprocating a piston rod within a dosing unit to pump fluid from a fluid source (see Fig. 1, abstract, para beginning line 39 col. 7 of Georgi).

As to claim 15, Niklaus in view of Georgi teaches the ambulatory infusion system of claim 13 as described above. Niklaus further discloses a device housing (18), the device housing enclosing the pump drive and the control unit (Figs. 3a, 3b, para 0047, 0051), the device housing being further designed toPRHFliIMNARY AMENDMENT #16455805 Of SAttorny Docket No. 007S04-000116receive the liquid drug cartridge (para 0083) and to receive the dosing unit (Fig. 3a, 3b) - at least in part, wherein the abutment member is part of or rigidly coupled to the device housing (see para 0051; “To avoid buckling and kinking of the strongly compressed spring element, the spring force assembly is arranged in a cylinder-shaped recess of the casing structure 18.  As a result, in this particular embodiment the spring is supported and guided by the walls of the recess and the inner wall of the cartridge structure”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklaus in view of Georgi as applied to claim 13 above, and further in view of Kelly et al. (US 4,396,385, hereafter ‘Kelly’).

Kelly teaches an electric valve drive (“valve motor control circuits 104”) in operative coupling with a valve unit (“valve motor 80”) for switching the valve unit, by activating the valve drive, between a filling state and a draining state (see Fig. 7, paragraphs beginning line 21 col. 5, lines 35 col. 5, line 18 col. 6, line 29 col. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Niklaus/Georgi to include an electric valve drive in operative coupling with the valve unit for switching the valve unit, by activating the valve drive, between the filling state and the draining state. One would have been motivated to do so as Kelly teaches electric valve drive (in the form of motor control circuits) as an effective means for controlling a valve unit and switching the valve units between states (see Fig. 7, paragraphs beginning line 21 col. 5, lines 35 col. 5, line 18 col. 6, line 29 col. 6 of Kelly).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 6, Niklaus teaches the method according to claim 2 as described above, but is silent to wherein the initialization force member is permanently coupled to and/or formed integral with the cartridge piston. Niklaus teaches in paragraph [0083] that “An advantageous embodiment of such a spring force assembly according to the disclosure that allows simple recompression is shown in FIG. 10.  In this particular variant, a new cartridge 10, prefilled with the liquid to be administered, is pressed by a user into a cylindrical cavity 19 in the structure 18, thereby compressing a spring force assembly 30 according to the disclosure.  The cartridge 10 is releasably locked in the cavity 19, for example with a threaded cap 70” (para 0083). Thus it appears that the spring force assembly of Niklaus is intended to be reused, while the cartridge 10 (which includes stopper 12) can be replaced. Making the initialization force member be permanently coupled to and/or formed integral with the abutment member would presumably conflict with this intention of Niklaus and is thus considered non-obvious.
As to claim 7, Niklaus teaches the method according to claim 2 as described above, but is silent to wherein the abutment member is provided as part of or permanently coupled to a device housing, wherein step (a) is carried out while inserting the liquid drug cartridge into the device housing against the cartridge piston advancement direction.
Claims 8-11 depend from claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/James D Ponton/Examiner, Art Unit 3783